FINAL REJECTION

Examiner’s Remarks
Regarding the amendment filed 10/29/2021:
The amendments to claims 1-3 and 8 are acknowledged and accepted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kobayashi (US 2008/0315902).
With respect to claim 1, Kobayashi discloses a kit for improving the security of a card reader, the kit comprising: 
a plurality of wafers (pseudo cards 61, 62/cards A33, B34) for insertion individually into the card reader via a card slot (200) in the card reader, wherein each wafer is shaped or sized such that the wafer can be inserted through the card slot (25) in an insertion direction and positioned in a cavity (opening of the slot) in the card reader ([0030]-[0035], Fig. 6B) 
wherein the plurality of wafers are configured to couple together when inside the cavity to form a stack of wafers (Figs. 6B, 7B, 8).
The examiner notes that the claims do not define a wafer, thus a card can be interpreted as a wafer since the wafer is merely an element that needs to be sized or shaped to fit in the card slot and positioned in the cavity of the card reader.
With respect to claim 2, Kobaysahi discloses one or more wafers in the plurality of wafers is shaped or sized to fit the cavity in the card reader such that movement of the stack of wafers within the cavity is restricted (Figs. 6A and 6B illustrates the stack of wafers cannot move in a side-to-side direction in the slot 25, e.g. cannot move in a left-to-right direction in Fig. 6A due to the wall of slot 25).
	With respect to claims 3 and 5, Kobayashi discloses the one or more wafers are shaped or sized such that the one or more wafers comprising one or more protrusions or edges (51, 52) for contacting one or more parts of an internal structure (41, 42) of the card reader such that the movement of the stacked of wafers within the cavity is 
With respect to claim 11, Kobayashi discloses the plurality of wafers are configured to couple together using a mechanical connection (63/94, 95) ([0042], [0045]).

Claim(s) 1, 2, 7 and 12 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Park (US 2013/0095915).
With respect to claim 1, Park discloses a kit for improving the security of a card reader, the kit comprising: 
a plurality of wafers (cards C) for insertion individually into the card reader via a card slot (200) in the card reader, wherein each wafer is shaped or sized such that the wafer can be inserted through the card slot in an insertion direction and positioned in a cavity in the card reader ([0085], [0099], [0100], [0148]-[0150]), 
wherein the plurality of wafers are configured to couple together when inside the cavity to form a stack of wafers (they lay on top of each other as shown in Fig. 12-19, thus are coupled together to form a stack).
The examiner notes that the claims do not define a wafer, thus a card can be interpreted as a wafer since the wafer is merely an element that needs to be sized or shaped to fit in the card slot and positioned in the cavity of the card reader.
With respect to claim 2, Park discloses one or more wafers in the plurality of wafers is shaped or sized to fit the cavity in the card reader such that movement of the 
With respect to claim 7, Park discloses the plurality of wafers comprises a final wafer that is for insertion into the card reader after all other wafers in the plurality of wafers have been inserted into the card reader (the collected cards are stacked in the order of collection, thus the last card is necessarily after all the other cards in the plurality of cards in the stack) ([0150]).
With respect to claim 12, Park discloses a person inserting the wafer through the card slot, thus they are necessarily configured to be individually inserted (e.g. each person inserting their own card) ([0133]).  Park additionally discloses the wafers are positioned into the cavity in the card reader in a predetermined sequence (cards are stacked in the order of collection) ([0150]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 1 above, and further in view of Cotton et al. (US 2017/0086291).
With respect to claim 10, Kobayashi addresses all the limitations of claim 1, and further discloses the plurality of wafers are configured to couple together using a rubber material applied to a surface of at least one wafer in the plurality of wafers ([0042], [0044])
However Kobayashi fails to expressly disclose the rubber material being an adhesive.
	Nevertheless, it is well known in the art for an adhesive to be made of a rubber material (i.e. urethane) which can function as a stress/strain absorbing cushion, as taught by Cotton et al. ([0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rubber material to be an adhesive to predictably couple the two wafers together while relieving unnecessary stress.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  

Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above. 
With respect to claim 13, Park addresses all the limitations of claim 1.

	Nevertheless, Park teaches a gamer inserts the card into the card reader via the card slot ([0133], [0148]).  It is well known in the art for multiple gamers to use a same gaming machine, thus each inserting a respective card – examiner takes official notice.  Park additionally teaches reading information from the card, e.g. initial value on the card, that is inserted into the card slot of the card reader ([0086], [0134] Fig. 4)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to individually insert each wafer in the plurality of wafers into the card reader via the card slot in the card reader, in order to collect cards from multiple gamers as they use the gaming machine, or so that correct information from a card is read, i.e. by not allowing multiple cards to be inserted simultaneously, wrong information cannot be associated with an incorrect card (incorrect initial value amount cannot be associated with the card).
With respect to claim 14, Park addresses all the limitations of claim 13, and further discloses the wafers are configured to be individually inserted through the card slot (see rejection above) and positioned in the card reader in a predetermined sequence (cards are stacked in the order of collection) ([0150]).
However Park fails to expressly disclose individually inserting into the card reader according to the predetermined sequence.
	Nevertheless, Park teaches a gamer inserts the card into the card reader via the card slot ([0133], [0148]), and that the cards are positioned in the card reader according to the order of collection (0150]).  It is well known in the art for multiple gamers to use a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to individually insert into the card reader according to the predetermined sequence, in order to collect cards from multiple gamers as they use the gaming machine.

Allowable Subject Matter
Claims 4, 6, 8, 9, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive. 
The applicant argues the advantages of the claimed invention such as “the stack of wafers takes up space inside the card reader, preventing a tamper device from being positioned in the card reader”, and that by providing the wafers that are configured to couple together to form a stack in the card reader having a height that is greater tan the height of the slot, the kit as claimed makes it difficult to remove the wafers after they 
With respect to the Kobayashi reference, the applicant points to Figure 2 and argues that Figure 2 shows cards A33 and B34 held a distance from one another and therefore do not forma a stack when inserted in to the test device and are not configured to couple together. However the examiner did not cite the embodiment of Fig. 2, but rather to different figures, i.e. Fig. 6B, 7B and 8 and para. [0030]-[0035] (see rejection above) which illustrate the two cards adjacent one another thus stacked on top of each other and coupled together. The applicant’s arguments fail to address these figures. As such, the applicant’s argument is not persuasive.
Additionally, regarding the Kobayashi reference, the applicant also argues that there is nothing to suggest that the structure of stacked pseudo-cards A61, B62 tis formed by individually inserting the cards and stacking the cards inside the card slot 25, rather than for example, integrally forming the stack.  The examiner notes that “for insertion individually” is merely product-by-process limitation.   More specifically, the limitation “for insertion individually into the card reader” are directed to method steps of making the product (stack of wafers), and it could have been made using an alternative method such as inserting the plurality of wafers together/integrally/simultaneously, thus does not impart any recognizable distinguishing characteristic to the final product.  The patentability of a product does not depend on its method of production.  The method In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”  Thus, Kobayashi expressly discloses every positively recited structural limitation, and thus meets the limitation recited in the claim, and the product-by-process limitation (“for insertion individually”) has not been given significant patentable weight.
Regarding the Park reference, the applicant argues that Park does not teach or suggest the security of a card reader.  The examiner notes that this is merely intended use.  In response to applicant's arguments, the recitation “for improving the security of a card reader” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Additionally, applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1.   When reading the preamble in the context of the entire claim, the recitation “for improving the security of a card reader” is Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. As such, the applicant’s argument is not persuasive.
The applicant further argues that the cards of Park cannot be considered to be coupled together simply because they are touching one another.  The examiner respectfully disagrees.  By having cards resting on one another, they are considered to be coupled to one another.  Additionally, according to Merriam Webster Dictionary, some definition of “couple” is “to connect for consideration together”, “to join” or “to join for a combined effect”.  In this case, the plurality of cards form a stack, thus since they are on top of one another adjacently, i.e. the cards rest on top of one another, the cards are considered to be connected/joined, or coupled together for a combined effect of forming a stack.  As such, the applicant’s argument is not persuasive.
The applicant argues that there is no motivation, teaching or suggestion, from Kobayashi, Park or Cotton to modify Kobayashi with Park and/or Cotton to arrive at the claimed invention.  Regarding claim 10, the examiner notes that the 35 U.S.C. 103 rejection is with respect to modifying Kobayashi with Cotton et al.  The examiner has provided proper motivation for modifying the rubber material of Kobayashi to be an adhesive (see rejection above).  Kobayashi teaches two wafers coupled together via a rubber material to relieve unnecessary stress ([0041], [0042]). The examiner notes that Cotton et al. teaches it is well known in the art for an adhesive to be made of rubber to In re Leshin, 125 USPQ 416.  As such, the prior art provides proper teaching/suggestion and the examiner has provided proper motivation for modifying Kobayashi with Cotton et al. in claim 10.
Regarding claims 13 and 14, the examiner has provided proper motivation for modifying Park to include individually inserting each wafer in the plurality of wafers into the card reader via the card slot.  Park already teaches reading information on the wafers (cards) as they are inserted into the card slot ([0086]).  And with the official notice statement that it is well known in the art for a same gaming machine to be used by multiple users having a respective card, it would have been obvious to one of ordinary skill in the art to individually insert each wafer of the plurality of wafers into the card slot in order to read respective cards of each gamer who inserts his/her card (e.g. card of a first gamer, card of a next gamer, etc.) and thus necessarily collecting the cards in the order of the gamers who insert the cards (e.g. one gamer after another).  By reading the cards in order, i.e. one card from one gamer, and another card from a next gamer, who uses a same machine, e.g. cards are not inputted into the slot simultaneously, thus information from the card cannot be associated with another card since each card is read at a time.  As such, the examiner has provided proper 
Further, as described above, motivation was provided in all present and previous combinations of references.  Although a specific motivation may not have been explicitly stated within one of the references, the motivation was not improper, and provided in accordance with the Teaching-Suggestion-Motivation Test (TSM).  As such, Examiner's use of these facts as a motivation statement is in compliance with the requirements of the TSM test, since the Teaching-Suggestion-Motivation (TSM) test should be flexibly applied and the teaching, suggestion, or motivation need not be written within the reference. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007); Ortho-McNeil Pharm., Inc. v. Mylan Lab., Inc., 520 F.3d 1358, 86 U.S.P.Q.2d 1196 (Fed. Cir. 2008); Ex Parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In view of the examiner's remarks above, the applicant’s arguments are not persuasive and the rejections above are maintained.
 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876